Appeal by the defendant from a judgment of the County Court, Dutchess County (King, J.), rendered November 21, 1984, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
By his plea of guilty, the defendant has forfeited the right to appellate review of any nonjurisdictional defects in the proceedings (see, People v Fernandez, 67 NY2d 686). The court’s Sandoval ruling and the sufficiency of the evidence before the Grand Jury are thus not properly presented for review, as they do not fall into the same category as a challenge to the court’s jurisdiction (see, People v Pelchat, 62 NY2d 97, 108; People v Dunbar, 53 NY2d 868; People v Kazmarick, 52 NY2d 322; People v Thomas, 74 AD2d 317, 321, affd 53 NY2d 338; People v Zangrillo, 105 AD2d 822).
In any event, the defendant’s contentions are without merit. Gibbons, J. P., Brown, Weinstein and Kooper, JJ., concur.